DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, in part:

“A video decoding method, comprising:
	…generating the target block based on a plurality of intra prediction values and the residual block information in response to the predetermined information indicating that the residual block information is present; and
generating the target block based on intra prediction direction information decoded from the bitstream in response to the predetermined information indicating that the residual block information is absent,
wherein 0 and 1 are values for the predetermined information to indicate whether the residual block information is encoded in the bitstream or not”.

Independent claim 4 is the corresponding video decoding apparatus to the video decoding method of claim 1 and recites analogous features.
Claim 7 recites, in part:

“A video encoding method, comprising:
	… generating the target block based on a plurality of intra prediction values and a residual block corresponding the residual block information when the predetermined information indicates that the residual block information is present; and
generating the target block based on an intra prediction direction corresponding to intra prediction direction information in the bitstream when the predetermined information indicates that the residual block information is absent,
wherein 0 and 1 are values for the predetermined information to indicate whether the residual block information is encoded in the bitstream or not”.

Independent claim 10 is the corresponding video encoding apparatus to the video encoding method of claim 7 and recites analogous features.

Independent claim 13 is the corresponding non-transitory computer-readable medium to the methods of claims 1 and 7 and recites analogous features.

At least these cited features are not found in the closest prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 07/13/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see page 8 of the remarks, filed 07/13/2022, with respect to the rejection of claims 2, 5, 8, 11, and 14 under 35 U.S.C. § 112, second paragraph, have been fully considered and are persuasive.  The rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425